Justices RIVERA-SOTO and HOENS,
dissenting.
We respectfully dissent substantially for the reasons so ably set forth by Judge Espinosa in her dissent below, State v. R.T., 411 N.J.Super. 35, 54-68, 983 A.2d 1177 (App.Div.2009).
As Judge Espinosa succinctly noted, “[t]he only challenge to the jury charge is the claim that the trial court erred in giving an instruction on voluntary intoxication.” Id. at 67, 983 A.2d 1177. She then explained the governing principle of law: “When the error alleged concerns only a portion of a charge, the challenged portion is not to be dealt with in isolation but the charge should be examined as a whole to determine its overall effect.” Ibid. (citations and internal quotation marks omitted). She noted that “[rjeversal of a conviction will be warranted only if the instruction, taken as a whole, proves to be misleading or prejudicially ambigú*517ous[,]” and that “[e]ven when there is an objection, error must be clearly capable of producing an unjust result to justify reversal.” Ibid, (citations and internal quotation marks omitted). She emphasized that “[t]he fact that the trial court did not incorporate the defense theory in the jury charge by omitting a charge on intoxication does not raise a reasonable doubt that the jury would have reached a different result.” Id. at 67-68, 983 A.2d 1177 (citations omitted). In words equally applicable in this Court, Judge Espinosa concluded:
In reversing defendant’s conviction based upon one isolated alleged error, the majority did not examine the charge in its entirety as required. As reflected by defendant’s failure to object to any other portion of the charge, the charge accurately identified the elements of each offense, correctly informed the jury of the State’s burden of proof and properly charged the jury on the only appropriate lesser-included offense.
Defendant was convicted of the offenses in the indictment. Therefore, he did not suffer the only prejudice ever identified by his counsel—conviction of a lesser offense____Neither the defense nor the majority has explained how the omission of an instruction on intoxication would have produced a different result.
In summary, the trial court’s decision to provide the jury with an instruction on involuntary intoxication was an appropriate exercise of discretion based upon the court’s evaluation of the evidence. The court was not obliged to abandon this judgment in the face of an objection that failed to articulate cognizable prejudice to defense strategy. The record fails to show that defendant was prejudiced by the charge. The verdict had adequate support in the evidence and the isolated error alleged within the context of an otherwise unchallenged charge lacked the capacity to lead to an unjust result.
[Id. at 68, 983 A.2d 1177.]
We cannot improve on Judge Espinosa’s cogent and reasoned analysis. Therefore, for the reasons she expressed, we respectfully dissent.
For Concurrence in Part/Dissent in Part—Chief Justice RABNER—1.
For affirmance—Justices LONG, LaVECCHIA and ALBIN— 3.
Dissent—Justices RIVERA-SOTO and HOENS—2.
Not Participating—Judge STERN (t/a).